DETAILED ACTION
This Office action is in response to the Application filed on November 15, 2019, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/US2018/032616, filed on May 15, 2018, which claims priority to U.S. Provisional Application No. 62/510865, filed May 25, 2017. An action on the merits follows. Claims 1-16 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15, Ln. 8-10, recites the limitation “wherein the probability of full intersection of fractures Pfull is determined according to a ratio of the areas of projected fracture ellipses Ai and Ae, given by: Pfull =             
                
                    
                        A
                        i
                    
                    
                        A
                        e
                    
                
            
        ”.
Although Ai and Ae are mostly defined as “areas of projected fracture ellipses” in the claim, examiner cannot clearly ascertain how they are to be differentiated, based on aforementioned definition, which renders the claim indefinite.
For example, Par. [0103] of the specification of the instant application indicates “Any borehole-circle location whose center lies within a region described by a circle of radius γ as it rolls around the interior surface of the projected fracture ellipse will be a fully intersecting fracture. The area contained within this region is denoted Ai. A probability of full intersection is formed by computing the ratio of this area with the area of the region corresponding to both full and partial intersections. This region is described by a circle of radius r as it rolls around the exterior surface of the projected fracture ellipse, is denoted by Ae”. However, aforementioned definition of Ai and Ae is not currently being recited in the claims.
Therefore, for examination purposes examiner has interpreted the claimed “wherein the probability of full intersection of fractures Pfull is determined according to a ratio of the areas of projected fracture ellipses Ai and Ae, given by: Pfull =             
                
                    
                        A
                        i
                    
                    
                        A
                        e
                    
                
            
        ”, as “wherein the probability of full intersection of fractures Pfull is determined according to a ratio of the areas of projected fracture ellipses Ai and Ae, given by: Pfull =             
                
                    
                        A
                        i
                    
                    
                        A
                        e
                    
                
            
        ”, wherein Ai is an area contained within a region described by a circle of radius γ as it rolls around e is an area of the region corresponding to both full and partial intersections described by a circle of radius r as it rolls around the exterior surface of the projected fracture ellipse”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Although claim 16 is purported to recite a non-transitory computer readable medium, the medium storing a program by itself cannot impart functionality without recitation that it is being executed by a computer and/or processor. Therefore, the claim as a whole is being treated as non-functional and thus not patent eligible. For more information, see MPEP §§ 2111.05.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:

classifying the fracture set into groups of fully and partially intersecting fractures;
calculating one or more of the elongation ratio and the rotation angle of the partially intersecting fractures; 
determining a probability of full intersection of fractures from the fracture set; and
determining a fracture size or a parametric distribution of fracture sizes from the fracture set using the calculated one or more of the elongation ratio and the rotation angle and the determined probability of full intersection of formation fractures within the borehole.”
Examiner was not able to find art similar to aforementioned feature limitations.
Claims 2-14 are dependent upon base claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668